Title: From George Washington to William Skilling, 22 July 1784
From: Washington, George
To: Skilling, William



Wm Skilling,
Mount Vernon 22d July 1784.

I have just received your letter of the , & this answer will be lodged on the road by Colo. Bassett. I cannot afford to give the wages you ask, nor can I find out the meaning of Mr Randolphs offering you Sterlg money, as it is altogether unusual, & little understood by workmen—& subject to misunderstandings & disputes.
Colo. Bassett is sure there must be a mistake in the case—for that you only asked him thirty pounds & two pr of shoes per annm—& upon informing you that he stood in no need of your services, you desired him to mention the matter to others. In consequence, he spoke to Colo. Richd Randolph, & mentioned your terms, upon which he—(Colo. Randolph) wrote to you. How it should happen therefore that he should put in Sterling, he cannot conceive.
I am willing to allow you £30 curry estimating Dollars at 6/—(& other specie in proportion)—& two pr of Shoes pr Ann. If you incline to take it, you may come as soon as it is convenient; but whether you do, or do not incline to take it, write me word immediately by the post, the Stage, or some safe hand, that I may know whether to look out elsewhere or not.
You know perfectly what kind of living you will meet with here, & the advantages—I shall not therefore, enumerate them: nor shall I at this time point out the sort of work you will

be employ’d in. It may be to ditch, to Garden, to level & remove Earth—to work alone, or with several others—& in the last case, to keep them closely employ’d as well as yourself—The work however will either be at the home house, or at the plantations adjoining; most probably the former—I again repeat the necessity there is for your letting me hear from you that I may know whether to look out elsewhere or not. I am &c.

G: Washington

